Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-24 are allowed 
4.	Independent claims 1, 20 and 24 claim an information processing system includes a processor configured to determine an operation based on a combination of first features of first biological information detected from a user and second features of second, different biological information detected from the user, the user being monitored for both the first biological information and the second biological information simultaneously, the first biological information being brain waves, and instruct a device to perform the operation, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Poltroak US Patent Application (20190247662), hereinafter “Poltroak” and Bouton US Patent Application (20180333575), hereinafter “Bouton”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 20 and 24: “1. An information processing system comprising: a processor configured to execute steps of an application program, the application program including instructions to: measure a signal from the user, the signal comprising a first signal component that is associated with associated with a first biological information of the user and a second signal component that is associated with a second biological information different from the first biological information of the user, wherein the second signal component is an artifact in the signal; extract first features from the first signal component; extract second features from the second signal component; determine user's intended operation, which is an operation intended by the user for a device to perform, based on the first features or the second features and transmit an operation signal to the device to perform the user's intended operation”.
In regards to claims 1, 20 and 24 the representative prior art is Poltroak and Bouton. Poltroak discloses a method of facilitating a skill learning process or improving performance of a task, comprising: determining a brainwave pattern reflecting neuronal activity of a skilled subject while engaged in a respective skill or task; processing the determined brainwave pattern with at least one automated processor; and subjecting a subject training in the respective skill or task to brain entrainment by a stimulus selected from the group consisting of one or more of a sensory excitation, a peripheral excitation, a transcranial excitation, and a deep brain stimulation, dependent on the processed temporal pattern extracted from brainwaves reflecting neuronal activity of the skilled subject.
Bouton discloses systems, methods and devices for rehabilitation of patients with motor impairment. Electrical signals of a patient may be sensed using electrodes. From the electrical signals, an intent to move or focus level may be determined. Based on the
electrical signals, neuromuscular stimulation is delivered to the patient. The stimulation may be delivered through a neuromuscular stimulation sleeve. methods of rehabilitating a patient with motor impairment include: using both electroencephalogram (EEG) to receive electrical signals of a patient; determining an intent to move a specific body part of the patient from the electrical signals; determining a focus level of the patient from the electrical signals; and based on the intent to move and focus level, delivering electrical stimulation through sleeve electrodes of a sleeve positioned on the specific body part of the patient to assisting the desired movement, and delivering transcranial direct current stimulation (DCS).

In regards to claims 1, 20 and 24 Poltroak and Bouton, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the second signal component is an artifact in the signal; extract first features from the first signal component; extract second features from the second signal component; determine user's intended operation, which is an operation intended by the user for a device to perform, based on the first features or the second features and transmit an operation signal to the device to perform the user's intended operation” of the claimed invention.  Claims 2-19 and 21-23 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694